Mr. Justice Day
delivered the opinion of the Court.
This writ of error arises from an automobile accident under the guest statute involving the same plaintiff in error and the same accident as in the case of Cox v. Johnston, No. 18,241, decided this day. This cause was separately tried before another jury and resulted in a verdict in favor of the defendant in error Rye who was the plaintiff below.
. The witnesses and the testimony were substántially the same in both cases. The points relied on in the summary of the argument here presented by Cox are identical with those in No. 18,241. The questions to be resolved here are the same as in the companion case, so for answer to the contentions of Cox here we refer to bur opinion in that case.
For the reasons therein stated, the judgment in this case is affirmed. ...
Mr. Justice Sutton does not participate.